Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Witzel (US2014/0265186), which shows all of the claimed limitations.  Witzel shows: 
1. A portable grill 10 movable between an erected configuration and a collapsed configuration (fig. 1,5), the portable grill comprising: a frame 34; a leg unit 14 movably coupled to the frame, the leg unit including a first leg 16,18 and a second leg 16,18 spaced apart from the first leg; and a leg lock assembly (para. 0048 – “locking mechanism”) operatively coupled to the leg unit and located partially within the frame (fig. 4), the leg lock assembly configured to: lock the leg unit in a first position relative to the frame when the portable grill is in the erected configuration; and unlock the leg unit from the first position to enable movement of the portable grill from the erected configuration into the collapsed configuration (para. 0047,0048).  
2. The portable grill of claim 1, wherein the leg lock assembly includes a handle 68 (handle is defined as “the part by which a thing is held, carried, or controlled” (see - https://www.bing.com/search?q=handle+definition&src=IE-SearchBox&FORM=IESR3N) – accordingly, the button 68 satisfies the broadest reasonable interpretation of a handle) actuatable to unlock the leg unit from the first position when the portable grill is in the erected configuration, wherein actuation of the handle enables movement of the portable grill from the erected configuration into the collapsed configuration (para. 0048).  
3. The portable grill of claim 2, further comprising a support member coupled to the frame, wherein the leg lock assembly further includes a lever 28 pivotally coupled to the support member and movable between a lowered position and a raised position (fig. 4,5), the handle coupled to the lever and slidable relative to the lever between a retracted position and an extended position (para. 0048).  
4. The portable grill of claim 3, wherein the leg lock assembly further includes a tension spring configured to bias the handle into the retracted position (para. 0048 – “spring-loaded button 68”).  
5. The portable grill of claim 3, wherein the leg lock assembly further includes a handle lift blocker 66 configured to selectively engage a handle lift stop coupled to the support member, the handle lift stop configured to: - 52 -PATENT Attorney Docket No.: 20380/WSP031-US-NP prevent movement of the lever from the lowered position into the raised position when the handle is in the retracted position; and enable movement of the lever from the lowered position into the raised position when the handle is in the extended position (para. 0048).  
6. The portable grill of claim 3, wherein the leg lock assembly further includes a lockbar 66 and a link 68, the lockbar located within the frame, the link extending between the lever and the lockbar, the link configured to transfer movement of the lever to the lockbar (para. 0047,0048).  
7. The portable grill of claim 6, wherein the lockbar pivots within the frame in response to movement of the lever from the lowered position into the raised position, wherein the pivoting of the lockbar within the frame unlocks the leg unit from the first position to enable movement of the portable grill from the erected configuration into the collapsed configuration (inherent that the block/lockbar 68 pivots to a certain degree with the pivot of the lever 28).  
11. A portable grill movable between an erected configuration and a collapsed configuration, the portable grill comprising: a frame including a front rail and a rear rail spaced apart from the front rail; a cookbox coupled to and supported by the frame, the cookbox located between the front and rear rails; a leg unit movably coupled to the frame, the leg unit including a front leg and a rear leg spaced apart from the front leg; and a leg lock assembly operatively coupled to the leg unit and located partially within the rear rail, the leg lock assembly configured to: lock the leg unit in a first position relative to the frame when the portable grill is in the erected configuration; and unlock the leg unit from the first position to enable movement of the portable grill from the erected configuration into the collapsed configuration (see previous claims).  
12. The portable grill of claim 11, wherein the leg lock assembly includes a handle actuatable to unlock the leg unit from the first position when the portable grill is in the erected configuration, wherein actuation of the handle enables movement of the portable grill from the erected configuration into the collapsed configuration (see previous claims).  
13. The portable grill of claim 12, further comprising a support member coupled to the frame, wherein the leg lock assembly further includes a lever pivotally coupled to the support member and movable between a lowered position and a raised position, the handle coupled to the lever and slidable relative to the lever between a retracted position and an extended position (see previous claims).  
14. The portable grill of claim 13, wherein the leg lock assembly further includes a tension spring configured to bias the handle into the retracted position (see previous claims).  
15. The portable grill of claim 13, wherein the leg lock assembly further includes a handle lift blocker configured to selectively engage a handle lift stop coupled to the support member, the handle lift stop configured to: prevent movement of the lever from the lowered position into the raised position when the handle is in the retracted position; and enable movement of the lever from the lowered position into the raised position when the handle is in the extended position (see previous claims).  
16. The portable grill of claim 13, wherein the leg lock assembly further includes a lockbar and a link, the lockbar located within the rear rail, the link extending between the lever and the lockbar, the link configured to transfer movement of the lever to the lockbar (see previous claims).  
17. The portable grill of claim 16, wherein the lockbar pivots within the rear rail in response to movement of the lever from the lowered position into the raised position, wherein the pivoting of the lockbar within the rear rail unlocks the leg unit from the first position to enable movement of the portable grill from the erected configuration into the collapsed configuration (see previous claims).  

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

August 4, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762